DETAILED ACTION
This office action is in response to communication filed on 16 August 2022.

Claims 21 – 39 are presented for examination.

The following is a FINAL office action upon examination of application number 16/949984.  Claims 21 – 39 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 16 August 2022, Applicant amended claims 21 and 32 – 39.  Claims 1 – 20 are canceled.

Amendment of claims 21 and 32 – 39 is insufficient to overcome the 35 USC § 101 rejection of claims 21 – 39.  Therefore, the 35 USC § 101 rejection of claims 21 – 39 are maintained.


Response to Arguments
Applicant's arguments filed 16 August 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 U.S.C. 101 rejection of all pending claims, Applicant argues that amended claims do not recite an abstract idea without significantly more.  Examiner respectfully disagrees.  Applicant states that the sub-grouping of “managing personal behavior or relationships or interactions between people” and the examples given in MPEP 2106.04(a)(2) II C do not correlate to Applicant’s claims or Examiner’s rejection.  However, these are mere examples in the MPEP and are non-limiting.  It is the Examiner’s task to examine the claims and interpret if the claims recite limitations that would fall into these subcategories and explain why.  Examiner has done this when stating “displaying and selecting of projects along with justifying deviation is classified as managing interactions between people, as that is what is occurring when multiple entities are coordinating on a project and providing information to others,” in the 3 June 2022 non-final rejection and herein.  Coordinating projects between people is a longstanding practice in human relationships, and certainly it usually applies to a functioning business, so Applicant’s assertion that nothing recited reflects longstanding practice of human activity is without merit. See Remarks, pages 14-15.  Applicant further argues that the rejection should be withdrawn because the integrate the recited judicial exception into a practical application.  However, Applicant has not explained how claims are not merely applying steps to a generic computing technology.  Applicant’s claimed technology is generic and non-specific, and steps can be performed wholly without technology, so this is a mere applicant of technology to an otherwise fully abstract idea.  Applicant does not need to claim the words “apply it” for this to be true.  Rather, Applicant’s claims recite a solution to a problem, but the problem is not technical.  Methods with business applications can certainly solve problems, but they do not have to solve a simultaneous technological problem as well. Applicant has pointed to their specification as evidence, but does not explain how performing a task management process with “specific steps” is a technological solution.  The use of a processor connected to memory, display, and control device is not a special programming as Applicant argues.  This is a generic arrangement long known to generic computing and applying computer code to a non-specific processor is not special.   Applicant further states that their claims recite a particular way of tracking a project and determining operational readiness, but again offers no evidence other than the processor is performing the steps.  That is exactly what the Examiner is pointing out, that the processor is merely executing an otherwise abstract idea.  Finally, claims recite no such improvement to technology or a technical field.  Automating tasks is again, a mere application of computing technology to an otherwise abstract idea.  It might improve the business method of tracking project progress, but it does not improve computing technology to do so.  Providing direct access to data records and controlling reporting consistency can all be done manually, so again the business method may be improved as perceived by the user, but that does not equate to an improvement to a technical field or technology such as the computing features claimed.  The functions claimed may not be “generic” in Applicant’s view, but Examiner does not know how that applies to a subject matter eligibility determination because the functions are abstract, individually and as a whole.  Claims 21 – 39 remain properly rejected under 35 USC 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite storing instructions for tracking progress commissioning services of a project being constructed and determining facilities operations readiness of the project, storing predetermined customer libraries, project types, and associated projects associated with project types, reading project types and generating a list of project types as a first screen view, inputting a selected project type interacting with project type list in first screen view and responding to selected project type by generating a list of stored projects associated with the selected project type and displaying the associated projects list as a second screen view, inputting a selected project from the displayed associated projects list and responding to the selected project by generating a project dashboard associated with the selected project and displaying the project dashboard as a third screen view, wherein when adding a new project to those stored, listing recommended milestones, activities, and tasks for the new project on a display based upon information from the predetermined customer libraries and one the project types selected using the display, and prompts a user of the display to fill in all pertinent project details, wherein performing review of milestones, activities, and tasks for new project to identify deviation from predetermined customer library and display identified deviation for justification by the user, wherein preventing the user from submitting the new project for a review process at a manager level unless the user has entered a justification explanation for each deviation, and wherein responding to approval of the new project by a manager by enabling the user to start work on and to update progress of the new project to determine a facilities readiness of the new project.  Dependent claims further narrow the abstract idea by claiming various specific features and views.  This displaying and selecting of projects along with justifying deviation is classified as managing interactions between people, as that is what is occurring when multiple entities are coordinating on a project and providing information to others.  Managing interactions between people is a sub category of certain methods of organizing human activity, which is one of the groupings defined as an abstract idea in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as a computer implementation, memory device, display device, control device, processor, computer-readable medium, and automated system, along with automatically performing steps that are otherwise abstract that are essentially applying a generic computing technology to the abstract ideas claimed. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea.  One could merely read data, generate lists, display their decisions, list recommendations, review recommendations, prevent submission of data until justification is provided, and enabling users to start work and make updates in an entirely manual process.  These claimed computer components appear to describe simple functions of storing and retrieving and making associations with data.  This is a well-understood, routing, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623